PER CURIAM.
Appellant has failed to demonstrate a gross abuse of the trial court’s discretion in the entry of an order setting aside a final default judgment on the issue of liability. Fla.R.C.P. 1.540(b). See North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); Garcia Insurance Agency, Inc. v. Diaz, 351 So.2d 1137 (Fla.2d DCA 1977); County National Bank of North Miami Beach v. Sheridan, Inc., 403 So.2d 502 (Fla.4th DCA 1981). The order is therefore
AFFIRMED.
ORFINGER, COBB and COWART, JJ., concur.